



EXHIBIT 10.7
EXHIBIT A
MARIO A. HARIK




Start Date:
February 9, 2016
Employee:
Mario A. Harik
Position:
Chief Information Officer of the Company
Reporting Person:
Chief Executive Officer of the Company (initially the designee shall be the
Chief Strategy Officer)
Base Salary:
$425,000
2015 Bonus:
$400,000
2015 Additional Bonus:
$900,000
Target Bonus:
100% of Base Salary
Prior Agreement:
Employment Agreement effective as of March 14, 2014, by and between the Company
and Employee
Sections of Prior Agreement that survive with respect to Equity Compensation
granted under the Prior Agreement:
Section 3(c) and Section 3(d)








